 

Exhibit 10.1

THIRD AMENDMENT TO

THE SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT
OF
PJT PARTNERS HOLDINGS LP

This Third Amendment (this “Amendment”), dated as of January 1, 2018 to the
Second Amended and Restated Limited Partnership Agreement of PJT Partners
Holdings LP (the “Partnership”) dated October 1, 2015, as amended (the
“Agreement”) is made by PJT Partners Inc., a Delaware Corporation (the “General
Partner”).  Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

WHEREAS, pursuant to Section 11.12 of the Agreement, the General Partner may,
without the written consent of any Limited Partner or any other Person, amend,
supplement, waive or modify any provision of the Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith to reflect any amendment, supplement, waiver or
modification that the General Partner determines in its sole discretion to be
necessary or appropriate to address changes in U.S. federal income tax
regulations, legislation or interpretation; and

WHEREAS, the General Partner has determined that it is appropriate to amend the
Agreement to address changes in U.S. federal income tax legislation and the
regulations promulgated thereunder in connection with the passage of the
Bipartisan Budget Act of 2015 and desires to amend Sections 5.06 and 5.07 of the
Agreement to reflect such changes.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agreement is hereby amended as follows:

Section 1.Amendment to Section 5.06.  Section 5.06 of the Agreement is hereby
amended and restated in its entirety as follows (changes are shown in blacklined
form for convenience):

Section 5.06. Tax Advances. To the extent the General Partner reasonably
believes that the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself (directly or indirectly) by reason of the status of any
Partner or by reason of any assessment against the Partnership or any subsidiary
of the Partnership that is treated as a partnership for applicable tax purposes
to the extent the General Partner reasonably determines that such assessment is
allocable to any Partner (“Tax Advances”), the General Partner may cause the
Partnership to withhold such amounts and cause the Partnership to make such tax
payments as so required. All Tax Advances made on behalf of a Partner shall be
repaid by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. For all purposes of this
Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance. Each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest other than any penalties, additions to
tax or interest imposed as a result of the Partnership’s failure to withhold or
make a tax payment on behalf of such Partner which withholding or payment is
required pursuant to applicable Law) with respect to income attributable to or
distributions or other payments to such Partner. The provisions of this Section
5.06 shall survive the termination of the Partnership, the termination of this
Agreement and the Transfer of any Unit.

Section 2.Amendment to Section 5.07.  Section 5.07 of the Agreement is hereby
amended and restated in its entirety as follows (changes are shown in blacklined
form for convenience):

Section 5.07. Tax Matters. The General Partner or its designee shall be the
initial “tax matters partner” and the “partnership representative” within the
meaning of Section 6231(a)(7) of the Code or any similar role pursuant to state,
local or non-U.S. tax law (the “Tax Matters Partner”). The Partnership shall
file as a partnership for federal, state, provincial and local income tax
purposes, except where otherwise required by Law. All elections required or
permitted to be made by the Partnership, and all other tax decisions and
determinations relating to federal, state, provincial or local tax matters of
the Partnership, shall be made by the Tax Matters Partner, in consultation with
the Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner.
The Tax Matters Partner shall keep the other Partners reasonably informed as to
any material tax actions, examinations or proceedings relating to the
Partnership. As soon as reasonably practicable after the end of each Fiscal
Year, the Partnership shall use commercially reasonable efforts to send to each
Partner a copy of U.S. Internal Revenue Service Schedule K-1, and any comparable
statements required by applicable U.S. state or local income tax Law as a result
of the Partnership’s activities or investments, with respect to such Fiscal
Year. The Partnership also shall provide the Partners with such other
information as may be reasonably requested for purposes of allowing the Partners
to prepare and file their own tax returns, provided that any costs or expenses
with respect to the foregoing shall be borne by the requesting Partner.

 

--------------------------------------------------------------------------------

Section 3.Full Force and Effect. Other than as expressly modified or amended in
accordance with the foregoing provisions of this Amendment, the remaining terms
of the Agreement remain in full force and effect and nothing contained in this
Amendment shall be deemed to alter change or amend the rights, duties or
obligations of the parties to the Agreement or to affect the enforceability or
validity of any other provision of the Agreement.

Section 4.Electronic Mail and Facsimile Signatures. Any signature required for
the execution of this Amendment may be in the form of either an original
signature, electronic mail, a facsimile or other electronic transmission bearing
the signature of any party to this Amendment. No objection shall be raised as to
the authenticity of any signature due solely to the fact that said signature was
transmitted via electronic mail, facsimile or other electronic means.

Section 5.Headings. The headings of this Amendment are inserted for convenience
only and do not constitute a part of this Amendment.

Section 6.Confirmation of the Agreement.  Except as herein expressly amended,
the Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms.  Each reference in the Agreement
to “this Agreement” shall mean the Agreement as amended by this Amendment, and
as hereinafter amended or restated.

Section 7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first above written.

 

 

GENERAL PARTNER:

 

 

 

 

 

PJT PARTNERS INC.

 

 

 

 

 

By:

 

/s/ James W. Cuminale

 

 

 

Name:

James W. Cuminale

 

 

 

Title:

General Counsel

 